PER CURIAM:
1 — I
El 20 de octubre de 2000, la Sra. Alma Forastieri Brunet (en adelante la quejosa) presentó ante nos una queja contra el Ledo. Nelson J. Álvarez Aponte (en adelante el querellado). Alegó que en enero de 1999 contrató al quere-llado para la tramitación de una acción en cobro de dinero contra el Sr. Osvaldo Domenech. Señaló que, presentada la demanda, el querellado no le notificó ningún incidente re-ferente al caso, excepto las gestiones para llegar a una transacción.
Una vez la quejosa advino en conocimiento, por otras fuentes, de que su caso estaba señalado para juicio, se co-municó con el querellado, quien le manifestó que el señor Domenech convino en satisfacer la deuda sin llegar a jui-cio, de lo cual el tribunal estaba enterado. La quejosa adujo que, cuando le inquirió al querellado sobre el dinero, éste le informó que estaba esperando que el cheque se convirtiese en efectivo.
*142A preguntas de la quejosa, el querellado le explicó que el cheque se giró a nombre de él porque esa es la práctica para los abogados asegurar su pago. Según la quejosa, du-rante tres semanas intentó infructuosamente que el quere-llado le entregase su dinero, pero éste se excusaba diciendo que aún no había verificado con el banco si el cheque se había convertido en efectivo.(1) Por último, mencionó que el querellado se comprometió a acudir al banco el 19 de octu-bre de 2000 -el día antes de la presentación de esta queja-para obtener un giro a su favor y llevárselo esa noche a su residencia, lo cual no hizo.
Por su parte, el 22 de noviembre de 2000, el querellado presentó su contestación a la querella. Indicó que, para septiembre de 1998, la quejosa lo contrató para gestionar una acción en cobro de dinero. A esos fines, le entregó una factura mediante la cual le cobraba al señor Domenech la cantidad de $4,225 por la preparación de unos panfletos. Añadió que, prontamente, él le cursó una comunicación al señor Domenech para reclamarle la referida cuantía. Se-ñaló que, luego de varias gestiones para lograr una tran-sacción, las cuales la quejosa rechazó, el 24 de noviembre de 1999 el querellado, en representación de la quejosa, so-metió una moción para solicitar que se señalase fecha para juicio. En vista de lo cual el tribunal, mediante su orden de 2 de febrero de 2000, fijó la conferencia con antelación al juicio para el 8 de mayo de 2000. Llegado el día, las partes informaron que se encontraban en negociaciones para transigir el asunto y, por lo tanto, el tribunal reseñaló la vista en su fondo para el 22 de agosto de 2000, la cual posteriormente se pospuso para el 4 de octubre de 2000.
El querellado también indicó que durante septiembre de 2000, el señor Domenech hizo un nuevo ofrecimiento de transacción de $3,000, el cual la quejosa finalmente aceptó. *143El 3 de octubre —un día antes del señalamiento— las par-tes firmaron la estipulación.(2) Al día siguiente, durante la vista en su fondo, el abogado del señor Domenech compa-reció ante el tribunal, excusó al querellado por éste encon-trarse atendiendo otro señalamiento y le informó al tribunal de instancia que las partes llegaron a un acuerdo transaccional. Luego de someter la estipulación y la copia del cheque girado, el tribunal dictó sentencia y aprobó el acuerdo.
El querellado adujo en su contestación que depositó el cheque para después pagarle a la quejosa. De igual forma, señaló que el 23 de octubre de 2000, luego de tomar unas vacaciones, le entregó a la quejosa un giro por la suma de dos mil dólares ($2,000),(3) los documentos solicitados y la factura o el recibo correspondiente(4)
Indicó, también, que el 25 de octubre de 2000 recibió una carta de la quejosa en la cual señaló:
Tengo en mi poder copia del cheque que le fue entregado a usted por la cantidad de $3,000 el día 3 de octubre -no a nom-bre suyo como me alegó- sino a nombre mío.
Los $2,000 que me hizo llegar hoy 25 de octubre, 22 días después de haber cobrado el dinero, ya no son aceptables.
No quiero hacerle daño pero usted deberá compensarme los daños ocasionados: “daños morales, angustias mentales, sufri-mientos emocionales, gastos, intereses y recargos. [”] Los cua-les totalizan la cantidad de $10,000 más el pago total del che-que #0299 de Island Propoperties [sic] SE por la cantidad de *144$3,000 girado contra la cuenta 021502341 del Banco Santan-der de Hato Rey, que conformó el anejo B de la [m]inuta fe-chada 4 de octubre de 2000.
No entregaré al Tribunal Superior el documento que lo in-crimina hasta recibir una respuesta suya, la cual espero se produzca no más tarde del próximo viernes 27 de octubre, ya que el próximo lunes, la copia del cheque estará formando parte de su expediente.
En respuesta a estas alegaciones, el querellado expresó que durante todo el proceso mantuvo informada a la que-josa, incluso sobre la transacción. Señaló que fue ésta quien autorizó el acuerdo. Añadió que nunca le indicó a la quejosa una fecha exacta para el pago y que “[e]l recibir un cheque para beneficio de un cliente no es anti-ético, siem-pre que se le paga [sic] al cliente su participación”(5) De igual manera, manifestó que “[d] educir honorarios del pago recibido tampoco es ilegal cuando es adeudado”(6)
Referimos este asunto al Procurador General para la investigación e informe correspondientes, el cual presentó el 9 de febrero de 2001. No obstante, posteriormente, el Procurador General enmendó su informe a los únicos fines de indicar que el querellado sometió la información requerida. El Procurador General concluyó que el quere-llado desplegó una conducta contraria a los Cánones 19 y 23 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. En específico, indicó que el querellado violó el deber fiduciario que le impone el Canon 23, supra, al depositar en su cuenta un cheque girado a favor de la quejosa. Empero, señaló que para considerar la queja desde su justa perspec-tiva era necesario que le ordenásemos al querellado que sometiera la copia del endoso del cheque depositado en su cuenta.
En relación con la alegación de la quejosa de que no se le informó sobre la vista en su fondo, el Procurador Gene*145ral expresó que si bien es cierto que tal señalamiento era importante, dado las circunstancias particulares del caso —donde hubo varias ofertas de transacción— “tal omisión por parte del licenciado Álvarez Aponte no representó da-ños a la quejosa”.(7)
En cumplimiento con nuestro requerimiento, el 29 de marzo de 2001 el querellado se expresó en torno al Informe Enmendado del Procurador General. Adujo que el cheque girado a favor de la quejosa fue depositado en una cuenta comercial, no en su cuenta personal. Señaló, además, que cuando le informó a la quejosa que había depositado el che-que y que estaba en espera de que éste se convirtiese en efectivo, la quejosa no se opuso. Sobre este punto, expuso que acatará el consejo del Procurador General de no depo-sitar ningún pago de una sentencia. Por otra parte, indicó que no le participó a la quejosa el señalamiento de la vista en su fondo porque el día antes se gestionaría el pago de la transacción, de lo cual la quejosa tenía conocimiento. Tam-bién, acogiendo lo dispuesto por el Procurador General, se-ñaló que ello no le causó ningún daño a la quejosa.
Por último, manifestó que la intención de la quejosa era obtener once mil dólares ($11,000), amenazándolo con la presentación de una querella. En vista de todo lo anterior, solicitó que determinásemos que no incurrió en violación ética alguna.
Mediante nuestra Resolución de 27 de abril de 2001, le ordenamos al Procurador General que presentara la que-rella correspondiente, la cual finalmente presentó el 18 de diciembre de 2001. Le imputó al querellado la violación del Canon 23 del Código de Ética Profesional, supra, por haber depositado en su cuenta comercial, sin el consentimiento de la quejosa, un cheque girado a favor de ésta por la suma de $3,000. También le imputó haber violado el Canon 19 del Código de Ética Profesional, supra, por no informarle a *146la quejosa del señalamiento de la vista en su fondo ante el Tribunal de Primera Instancia.
Mediante Resolución de 22 de febrero de 2002, nombra-mos Comisionado Especial al Hon. Agustín Mangual Her-nández y le encomendamos recibir la prueba y rendir un informe con sus determinaciones de hecho y sus recomen-daciones, el cual presentó el 6 de mayo de 2002. Las deter-minaciones de hecho que surgen de este informe coinciden con las determinaciones que hizo el Procurador General. No habiéndose presentado objeción a dicho informe, este asunto quedó sometido en los méritos, por lo que resolvemos.
rH H-1
El Canon 23 del Código de Ética Profesional, supra, en lo pertinente dispone:
La naturaleza fiduciaria de las relaciones entre abogado y cliente exige que éstas estén fundadas en la honradez absoluta. En particular, debe darse pronta cuenta del dinero u otros bienes del cliente que vengan a su posesión y no debe mezclarlos con sus propios bienes ni permitir que se mezclen.
En virtud de lo dispuesto en el Canon 23, supra, los abogados deben velar por que la relación abogado-cliente sea transparente. In re Rivera Irizarry, 155 D.P.R. 687 (2001). Su naturaleza fiduciaria exige que exista una con-fianza y una absoluta honradez entre el abogado y el cliente, especialmente en los asuntos de carácter económico. Id.
A tenor de lo anterior, el abogado debe rendir cuentas de cualquier dinero o bien de un cliente que esté en su posesión porque
[l]a retención de cualquier cantidad de dinero, perteneciente a sus clientes, trastoca e infringe los postulados del Canon 23 *147del Código de Ética Profesional, ante, y demuestra un menos-precio hacia sus deberes como abogado. In re Rivera Irizarry, supra, 693.
Sabido es que la mera retención de un abogado de fondos pertenecientes a un cliente justifica una sanción, independientemente de que el abogado los hubiera devuelto y de que los hubiera retenido sin intención de apropiárselos. In re Rivera Irizarry, supra; In re Feliciano Rodríguez, 150 D.P.R. 859 (2000). En efecto, “la dilación en la devolución de los fondos es causa suficiente para tomar medidas disciplinarias contra el abogado”. In re Rivera Irizarry, supra, págs. 693-694. Véase In re Feliciano Rodríguez, supra.
A su vez, el Canon 19 del Código de Etica Profesional, supra, le impone al abogado un deber de mantener a su cliente informado del trámite de su caso. En lo pertinente, el Canon 19, supra, dispone:
El abogado debe mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado.
Siempre que la controversia sea susceptible de un arreglo o transacción razonable debe aconsejar al cliente el evitar o ter-minar el litigio, y es deber del abogado notificar a su cliente de cualquier oferta de transacción hecha por la otra parte.
Según el citado Canon 19, el abogado tiene un deber ineludible de mantener informado a su cliente de cualquier asunto importante que surja en el trámite de su caso. In re Criado Vázquez, 155 D.P.R. 436 (2001). Ese deber es un elemento imprescindible en la relación fiduciaria abogado-cliente. Id.
Nos resta aplicar los principios enunciados a la situa-ción de autos.
HH hH I — I
En el caso ante nos, el querellado recibió del señor Do-menech un cheque de transacción a nombre de la quejosa *148por la cantidad de tres mil dólares. No obstante, el quere-llado no le informó a la quejosa de la existencia de ese cheque. En su lugar, el querellado lo endosó y lo depositó en su cuenta comercial. (8) El querellado retuvo el dinero de la quejosa durante un término aproximado de veintidós días. Sin embargo, en lugar de entregarle, aunque tardía-mente, los tres mil dólares, le entregó dos mil dólares y retuvo los restantes mil dólares en pago de los servicios profesionales prestados.
El querellado no debió, sin autorización de la quejosa, endosar el cheque para depositarlo en su cuenta. Tampoco debió deducir de la suma retenida la cuantía correspondiente a sus honorarios. En In re Fernández Paoli, 141 D.P.R. 10 (1996), reiteramos que, aun cuando un cliente hubiese pactado pagarle al abogado sus honorarios tan pronto el deudor del cliente pague una suma sustancial, ello no implica que el abogado, sin el consentimiento del cliente, puede cobrar los honorarios por su cuenta. Véase, además, In re Morales Soto, 134 D.P.R. 1012 (1994).
Es menester puntualizar que el querellado, en su Con-testación a la querella, intentó justificar su comporta-miento con las expresiones siguientes:
[e]l recibir un cheque para el beneficio de un cliente no es anti-ético, siempre que se le paga al cliente su participación. Deducir honorarios del pago recibido tampoco es ilegal cuando es adeudado .... Lo importante es pagarle al cliente en un término razonable.
Tales expresiones son totalmente opuestas a lo dispuesto en el Canon 23 del Código de Ética Profesional, supra. Es norma establecida que los abogados no deben cobrar indebidamente los honorarios de abogado, retener sin autorización dinero de sus clientes ni disponer de éste *149impropiamente. In re Marrero Figarella, 146 D.P.R. 541 (1998). Al actuar de ese modo mancilló la imagen de la clase togada y violentó el deber fiduciario que debe existir en toda relación abogado-cliente. Dicho lo anterior, conclui-mos que el querellado infringió el citado Canon 23 al así actuar. Reconocemos como atenuantes que el querellado ya le devolvió a la quejosa su dinero y que lo retuvo durante aproximadamente veintidós días.
Con respecto al Canon 19 del Código de Ética Profesional, supra, decretamos que el querellado debió informarle a la quejosa del señalamiento de la vista en su fondo, independientemente de que existiese una alta probabilidad de que el caso se transigiera. El caso pertenece al cliente y éste tiene derecho a estar al tanto de todo trámite importante sobre él. El mero hecho de que esa omisión no tuvo mayores consecuencias no exime al querellado de responsabilidad.
Por los fundamentos antes esbozados, se dictará senten-cia en la que se ordene la suspensión inmediata de Nelson J. Alvarez Aponte del ejercicio de la abogacía por el término de seis meses, contados a partir de la notificación de la sentencia. Le imponemos el deber de notificar a todos sus clientes de su presente inhabilidad de continuar represen-tándolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su suspensión a los distintos foros judiciales y administrativos del país. Deberá, además, certificarnos dentro del término de treinta días, a partir de la notificación de la sentencia, el cumplimiento de estos deberes, notificando también al Pro-curador General.

Se dictará sentencia de conformidad.


 A raíz de lo anterior, la quejosa, ya molesta, le dejó un mensaje al querellado para indicarle que “los cheques aclaran [sic] en tres días y que su proceder me estaba incomodando”. Queja, pág. 1.


 Cabe señalar que en la copia de la estipulación sólo aparece la firma del querellado, no así la del representante legal del señor Domenech.


 Cabe indicar que, a pesar de que el señor Domenech le entregó al querellado la suma de $3,000, este último le entregó a la quejosa sólo $2,000 y retuvo los res-tantes $1,000 en concepto de los servicios profesionales prestados.


 El querellado estuvo de vacaciones desde el 13 hasta el 18 de octubre de 2000. El 20 de ese mes, la quejosa presentó la queja de epígrafe. Sin embargo, la queja no se le notificó al querellado hasta el 31 de octubre, por lo cual, cuando éste le entregó a la quejosa su dinero entre el 24 y 25 de octubre de 2000, desconocía la existencia de dicho procedimiento.


 Contestación a la querella (presentada por el querellado el 22 de noviembre de 2000), pág. 6.


 Id.


 Informe enmendado del Procurador General presentado el 21 de febrero de 2001.


 El endoso consistió en que el querellado escribió en letra de molde el nombre de la quejosa y, junto a la forma P/C, las cuales de ordinario significa “por conducto de”, firmó su nombre.